UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7132


GARY STEVEN SCOTT,

                      Plaintiff – Appellant,

          v.

MICHAEL MCCALL, Deputy Director of South Carolina Dept. of
Corrections; JAMES DEAN, Assoc. Warden; WILLIE DAVIS,
Assoc. Warden; THOMAS COMMANDER, Captain; MARLON FEDD, Food
Services Director,

                      Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Richard Mark Gergel, District
Judge. (6:14-cv-02750-RMG)


Submitted:   October 20, 2015             Decided:   October 23, 2015



Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gary Steven Scott, Appellant Pro Se. Lisa Arlene Thomas,
THOMPSON & HENRY, PA, Conway, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gary    Steven       Scott    appeals   the    district    court’s        order

accepting the recommendation of the magistrate judge and denying

relief   on   his     42   U.S.C.    § 1983   (2012)     complaint.        We    have

reviewed the record and find no reversible error.                   Accordingly,

we   affirm     for    the    reasons    stated     by   the    district     court.

Scott v. McCall, No. 6:14-cv-02750-RMG (D.S.C. June 11, 2015).

We   dispense    with      oral    argument   because    the   facts   and      legal

contentions     are    adequately      presented    in   the   materials     before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         2